 

Exhibit 10.1

 

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Confidential Separation Agreement and General Release (this “Agreement”) is
between CONCURRENT COMPUTER CORPORATION, a Delaware corporation (the “Company”),
and EMORY O. BERRY, a resident of the State of Georgia (“Employee”).

 

Employee has been employed by the Company pursuant to an employment agreement
dated as of August 1, 2008 between the Company and Employee (the “Employment
Agreement”). Employee’s employment with the Company will be terminated on the
Separation Date (as defined below). Employee and the Company now desire to
specify the terms and conditions of Employee’s separation from employment.
Therefore, in consideration of the covenants and agreements set forth in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
covenant and agree as follows:

 

1.            Acknowledgment of Separation. Employee acknowledges that his
employment with the Company will end on the close of business on May 15, 2017
(the “Separation Date”). From and after the Separation Date, Employee shall not
represent himself as being an employee, officer, director, agent or
representative of the Company for any purpose. From and after the Separation
Date, Employee will not be entitled to any compensation or benefits from the
Company, including coverage under any benefit plans or programs sponsored by the
Company, except as expressly provided under this Agreement or as required by
law.

 

2.            Separation Pay. Subject to Employee’s compliance with the terms
and conditions of this Agreement, the Company will provide Employee with the
payments and benefits described in clauses (a), (b), (c) and (d) below. Employee
understands and agrees that such payments and benefits encompass and are in lieu
of any and all other payments and benefits to which he may be entitled from the
Company, other than any vested benefits to which Employee is entitled pursuant
to any employee benefit plan maintained by the Company.

 

(a)          Separation Payments. The Company will pay Employee the sum of
$336,044, less applicable tax withholdings and deductions, such amount
representing twelve (12) months of Employee’s base salary as in effect
immediately prior to the Separation Date. Such amount will be paid in
substantially equal installments on each regularly scheduled pay date for a
period of twelve (12) consecutive months (each such payment, a “Separation
Payment”), commencing on the Company’s next scheduled pay day after the
Effective Date (as defined in Section 3(b) below).

 

(b)          Annual Bonus Payment. The Company will pay Employee the sum of
$100,813, less applicable withholding taxes and deductions, such amount
representing the annual bonus accrued with respect to Employee for fiscal year
2017. Such amount will be paid in a lump sum payment on the Company’s next
scheduled pay day after the Effective Date.

 

(c)          Medical Benefits Continuation. Provided that Employee timely elects
COBRA continuation coverage pursuant to Section 4980B of the Internal Revenue
Code of 1986, as amended (“COBRA”), during the eighteen (18) month period
following Employee’s Separation Date (the “Continuation Period”), the Company
will provide Employee and his eligible dependents with COBRA continuation
coverage. Employee’s cost for such COBRA continuation coverage will equal the
premium charged to active employees during such period, and the remainder of the
COBRA premium will be paid by the Company.

 

 

 

 

(d)          Vesting of Restricted Stock Awards. The Company will accelerate
vesting of a portion of Employee’s unvested restricted stock awards (“Restricted
Stock”) as shown on Exhibit 1 hereto, such that a total of 54,686 shares of
Restricted Stock shall become fully vested on the day immediately preceding the
closing date of the transactions contemplated by the asset purchase agreement
between the Company and Real Time, Inc. Employee shall satisfy all taxes
resulting from the vesting of such Restricted Stock by authorizing the Company
to withhold an amount equal to such taxes from the following sources in the
following order: any dividends previously accrued and payable with respect to
such vested Restricted Stock as reflected on Exhibit 1 hereto, the Annual Bonus
payable pursuant to Section 2(b), and/or the Separation Payments payable
pursuant to Section 2(a).

 

3.            General Release.

 

(a)          General Release. In consideration of the payments provided under
this Agreement, which are in addition to anything of value to which Employee is
otherwise entitled, Employee, on behalf of himself and anyone claiming through
him, hereby fully and completely releases the Company, its affiliates and
related entities, and each of their respective current and former employees,
officers, directors, shareholders, members, managers, agents, employee benefit
plans and fiduciaries, insurers, trustees, attorneys, joint venture partners,
transferees, successors and assigns (each a “Released Party” and collectively,
the “Released Parties”), collectively, separately, and severally, of and from
any and all claims, demands, damages, causes of action, debts, liabilities,
controversies, judgments, and suits of every kind and nature whatsoever,
foreseen, unforeseen, known or unknown, that Employee has had, now has, or may
have against the Released Parties (or any of them) from the beginning of time
through the date Employee signs this Agreement, with the exception of any claims
that cannot legally be waived by private agreement and any claims that may arise
after the date Employee signs this Agreement (the claims released under this
Agreement are collectively referred to as the “Released Claims”). Subject to the
limitations in the immediately preceding sentence, the Released Claims include
all claims arising under any federal, state or local statute or ordinance,
constitutional provision, public policy or common law, including all claims
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act of 1967 (the “ADEA”), the Equal Pay Act, the Civil Rights Act of
1866, the Civil Rights Act of 1871, the Employee Retirement Income Security Act
(with respect to unvested benefits), COBRA, the Americans with Disabilities Act,
31 U.S.C. § 3730(h), the Georgia Equal Pay Act, the Georgia Prohibition of Age
Discrimination in Employment Act, and the Georgia Equal Employment for People
with Disabilities Code, all as amended; all claims for breach of any express or
implied contract; all claims for breach of any covenant of good faith and fair
dealing; all claims for promissory estoppel or detrimental reliance; all claims
for wages, bonuses, incentive compensation, equity, fringe benefits and
severance allowances or entitlements; all tort claims (including claims for
fraud, slander, libel, defamation, disparagement, and negligent or intentional
infliction of emotional distress); all claims for compensatory or punitive
damages, or any other claim for damages or injury of any kind whatsoever; and
all claims for monetary recovery, including, without limitation, attorneys’
fees, experts’ fees, medical fees or expenses, costs and disbursements. Employee
hereby waives any right to seek or recover any individual relief in connection
with any of the Released Claims through any charge, complaint, lawsuit, or other
proceeding, whether commenced or maintained by Employee or by any other person
or entity, with the exception of any right to receive an award for information
provided to the U.S. Securities and Exchange Commission.

 

 

 

 

(b)          Release of ADEA Claims. The Released Claims include any claims
Employee may have against any of the Released Parties under the ADEA. Employee
understands that he has 21 days from the date this Agreement was initially
delivered to him to decide whether to sign it (the “Consideration Period”),
although Employee may sign this Agreement sooner if he chooses. If Employee
decides to sign this Agreement before the expiration of the Consideration
Period, Employee represents that his decision is knowing and voluntary. Employee
agrees that any revisions made to this Agreement after it was initially
delivered to him, whether material or immaterial, do not restart the
Consideration Period. Employee may revoke this Agreement within seven days after
signing it. This Agreement will not become effective or enforceable until the
eighth day after Employee has signed this Agreement without having revoked it
(the “Effective Date”). In the event Employee chooses to revoke this Agreement,
Employee must notify the Company in writing in accordance with Section 14 of
this Agreement. Any such notice of revocation must be delivered to the Company
in a manner calculated to ensure receipt prior to 11:59 p.m. Eastern Time on the
day prior to the Effective Date. If Employee does not sign this Agreement prior
to the expiration of the Consideration Period, or if Employee revokes this
Agreement, he will not be entitled to any of the benefits set forth in Section 2
of this Agreement. The Company advises Employee to consult with an attorney
prior to signing this Agreement.

 

4.            Covenant Not to Sue. Except for an action to challenge the
validity of Employee’s release of claims under the ADEA, or as otherwise
provided in Section 12 below, Employee promises that he will not file, instigate
or participate in any proceeding against any of the Released Parties relating to
any of the Released Claims. In the event Employee breaches the covenant
contained in this Section 4, Employee agrees to indemnify the Released Parties
for all damages and expenses, including attorneys’ fees, incurred by any
Released Parties in defending, participating in or investigating any matter or
proceeding covered by this Section 4.

 

5.            Representations. Employee represents and warrants that (a)
Employee has been fully compensated for all hours worked with the receipt of
Employee’s final paycheck; (b) Employee has returned all Company property in his
possession or control and has permanently deleted any and all documents and
information containing trade secrets and/or confidential information of the
Company stored on any electronic device, web-based email or other storage
location not owned by the Company but within Employee’s possession or control;
(c) Employee is not aware of any activity by the Company or any other Released
Party that Employee believes to be unlawful or potentially unlawful; (d)
Employee has not filed any complaints, claims or actions against the Company or
any other Released Party; and (e) Employee has not assigned, transferred,
conveyed or otherwise disposed of any Released Claims.

 

 

 

 

6.            Survival of Obligations.

 

(a)          Each of the covenants set forth in Exhibit B of the Employment
Agreement shall continue in full force and effect in accordance with their
respective terms, and such covenants are hereby incorporated herein by reference
and made a part of this Agreement.

 

(b)          Notwithstanding anything herein to the contrary, the Company hereby
waives and agrees not to enforce the non-solicitation provisions of that certain
confidentiality agreement, dated as of December 13, 2016, by and between the
Company and Battery Management Corp. with respect to a solicitation of Employee
by Battery Management Corp. or any of its affiliates; provided, that in no event
shall this Section 6(b) be deemed to limit or alter any covenant not to compete
with the Company as set forth in Exhibit B of the Employment Agreement.  Battery
Management Corp. and its affiliates shall be express third party beneficiaries
of this Section 6(b) and shall be entitled to enforce the waiver and agreement
in this Section 6(b) against the Company solely in connection with any
solicitation of Employee by Battery Management Corp. or its affiliates.

 

7.            Non-disparagement. Except as otherwise provided in Section 12
below, Employee agrees not to make, publish or communicate to any person or
entity or in any public forum (including social media) at any time any
defamatory or disparaging remarks, comments, or statements concerning the
Company or its officers, directors, employees, clients or services.

 

8.            Confidentiality. Except as otherwise provided in Section 12 below
or as necessary to comply with Employee’s obligations under Section 10 below,
Employee shall not disclose any of the terms of this Agreement to any individual
or entity except Employee’s attorneys and tax advisors. Such individuals will be
considered Employee’s agents and will also be bound by this Agreement to the
extent permitted by law.

 

9.            Injunctive Relief. Employee acknowledges that any breach of his
obligations under Sections 6 and 7 of this Agreement would cause irreparable
harm to the Company, the exact amount of which would be difficult to determine,
and that the remedies at law for any such breach would be inadequate.
Accordingly, Employee agrees that, in addition to any other remedy that may be
available to the Company, the Company shall be entitled to specific performance
and injunctive and other equitable relief, without posting bond or other
security, to enforce or prevent any violation of such provisions. In any action
for injunctive relief, the prevailing party will be entitled to collect
reasonable attorneys’ fees and other reasonable costs from the non-prevailing
party.

 

10.          Notification to Subsequent Employer. Employee agrees to notify any
subsequent employer of the existence and terms of the provisions set forth in
Sections 6 through 9 of this Agreement. In addition, Employee authorizes the
Company to provide a copy of such provisions to third parties, including but not
limited to Employee’s subsequent, anticipated or possible future employers.

 

11.           Cooperation. Employee agrees to cooperate with the Company and be
reasonably available to confer with the Company with respect to continuing
and/or future matters related to the period during which Employee was employed
by the Company (including, without limitation, promptly responding to requests
for information and appearing at the Company’s request to give truthful
testimony without requiring service of a subpoena or other legal process). The
Company agrees to reimburse Employee for all reasonable expenses incurred by
Employee in connection with providing cooperation pursuant to this Paragraph 11
and, to the extent not prohibited by law, compensate Employee at his reasonable
hourly rate for any consulting services rendered.

 

 

 

 

12.         Protected Rights. Nothing contained in this Agreement limits
Employee’s ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (collectively,
“Government Agencies”), or prevents Employee from providing truthful testimony
in response to a lawfully issued subpoena or court order.  Further, this
Agreement does not limit Employee’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company.

 

13.         Defend Trade Secrets Act. Employee is hereby notified that under the
Defend Trade Secrets Act: (a) no individual will be held criminally or civilly
liable under federal or state trade secret law for disclosure of a trade secret
(as defined in the Economic Espionage Act) that is: (i) made in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and made solely for the purpose of reporting or investigating a
suspected violation of law; or, (ii) made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal so that it
is not made public; and (b) an individual who pursues a lawsuit for retaliation
by an employer for reporting a suspected violation of the law may disclose the
trade secret to the attorney of the individual and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal, and does not disclose the trade secret,
except as permitted by court order.

 

14.         Notices. All notices, requests, demands, claims, consents and other
communications which are required, permitted or otherwise delivered hereunder
shall in every case be in writing and shall be deemed properly served if: (a)
delivered personally, (b) sent by registered or certified mail, in all such
cases with first class postage prepaid, return receipt requested, or (c)
delivered by a recognized overnight courier service to the parties at the
addresses set forth below:

 

To the Company:   Concurrent Computer Corporation     Attn: Derek Elder     4375
RiverGreen Parkway, Suite 100     Duluth, Georgia 30096       To Employee:  
Emory O. Berry     4220 Berkeley View Drive     Berkeley Lake, Georgia 30096

 

or to such other address as shall be furnished in writing by either party to the
other party; provided, that such notice or change in address shall be effective
only when actually received by the other party. The date of service of any such
notices or other communications shall be: (i) the date such notice is personally
delivered, (ii) three business days after the date of mailing if sent by
certified or registered mail, or (iii) one business day after the date of
delivery to the overnight courier if sent by overnight courier.

 

 

 

 

15.           Arbitration. Any disputes or claims of any kind or nature,
including as to arbitrability under this Agreement, between Employee and the
Company arising out of, related to, or in connection with any aspect of
Employee’s employment with the Company or its termination, including all claims
arising out of this Agreement and claims for alleged discrimination, harassment,
or retaliation in violation of Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, 42 U.S.C. § 1981, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Family and Medical
Leave Act of 1993, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, or any other federal, state, or local law, shall be
settled by final and binding arbitration in Fulton County, Georgia. Either party
may file a written demand for arbitration with the American Arbitration
Association pursuant to its National Rules for the Resolution of Employment
Disputes. The arbitration shall be conducted by a single neutral arbitrator who
is a member of the Bar of the State of Georgia, has been actively engaged in the
practice of law for at least fifteen (15) years, and has substantial experience
in connection with business transactions and interpretation of contracts. In
considering the relevancy, materiality, discoverability, and admissibility of
evidence, the arbitrator shall take into account, among other things, applicable
principles of legal privilege, including the attorney-client privilege, the work
product doctrine, and appropriate protection of the Company’s confidential
information. Upon the request of either party, the arbitrator’s award shall be
written and include findings of fact and conclusions of law. Judgment on the
award rendered by the arbitrator may be entered by any court having
jurisdiction. Any arbitration of any claim by Employee may not be joined or
consolidated with any other arbitration(s) by or against the Company, including
through class or collective arbitration. The prevailing party in any such
arbitration, or in any action to enforce this Section or any arbitration award
hereunder, shall be entitled to recover that party’s attendant attorneys’ fees
and related expenses from the other party to the maximum extent permitted by
law. The Company shall be responsible for payment of all mediation and
arbitration filing and administrative fees, and all fees and expenses of the
mediator or arbitrators, irrespective of the outcome, as to any federal
statutory claims by Employee or as may otherwise be required by law for this
Agreement to be enforceable. Notwithstanding any other provision of this
Agreement, the Company may seek temporary, preliminary, or permanent injunctive
relief against the Employee at any time without resorting to arbitration. The
parties agree that this Agreement involves interstate commerce and that this
arbitration provision is therefore subject to and governed by the Federal
Arbitration Act.

 

16.           General Provisions.

 

(a)          No Admission of Liability. The Company and its agents expressly
deny that they have any liability to Employee, and this Agreement is not to be
construed as an admission of any such liability. If this Agreement does not
become effective, it shall be deemed negotiation for settlement purposes only
and will not be admissible or usable for any purpose.

 

 

 

 

(b)          Entire Agreement; Modification. This Agreement sets forth the
entire agreement between the parties regarding the subject matter of this
Agreement, and supersedes and replaces any and all other agreements, written or
oral, express or implied, between the parties concerning the same subject
matter, with the exception of any prior restrictive covenants or invention
assignment agreements between the parties, which remain in effect. No provision
of this Agreement may be amended, changed, altered, or modified except in
writing signed by Employee and a duly authorized representative of the Company.

 

(c)          Waiver. No term or condition of this Agreement shall be deemed to
have been waived, nor shall there be an estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.

 

(d)          Severability. Should any provision of this Agreement be declared or
determined by any court of competent jurisdiction to be unenforceable or invalid
for any reason, the validity of the remaining parts, terms or provisions of this
Agreement shall not be affected thereby and the invalid or unenforceable part,
term or provision shall be deemed not to be a part of this Agreement. In the
event a court of competent jurisdiction determines that any restrictive covenant
set forth in this Agreement is excessive in duration or scope or is otherwise
unreasonable or unenforceable as drafted, it is the intent of the parties that
such restriction be modified to render it enforceable to the maximum extent
permitted by law.

 

(e)          Successors and Assigns. Employee may not assign this Agreement or
any part hereof, and any purported assignment by Employee shall be null and
void. This Agreement shall be assignable by the Company and inure to the benefit
of the Company and its successors and assigns.

 

(f)          Governing Law; Venue. This Agreement shall be deemed to be made in,
and in all respects shall be interpreted, construed, and governed by and in
accordance with the laws of the State of Georgia, irrespective of its choice of
law rules. While it is the intention of the parties that Section 15 of this
Agreement be fully enforced, to the extent any judicial action is required in
aid of Section 15 of this Agreement or otherwise, any such action arising under
or related to this Agreement or Employee’s employment with the Company shall be
filed exclusively in the state or federal courts with jurisdiction over Fulton
County, Georgia, and the parties hereby consent to the jurisdiction and venue of
such courts.

 

(g)          Construction. In the event that an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. As used herein, the phrase “including” means
“including, but not limited to” in each instance. “Or” is used in the inclusive
sense of “and/or”. The headings and captions used in this Agreement are for
convenience of reference only, and shall in no way define, limit, expand, or
otherwise affect the meaning or construction of any provision of this Agreement.

 

(h)          Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, and all of which
together will constitute one document. This Agreement may be signed and
delivered by fax transmission or email, which shall be effective as an original.

 

 

 

 

(i)          Section 409A. Payments pursuant to this Agreement are intended to
be exempt from Section 409A of the Internal Revenue Code and accompanying
regulations and other binding guidance promulgated thereunder (“Section 409A”)
pursuant to either the involuntary separation pay exception or the short-term
deferral exception, and the provisions of this Agreement will be administered,
interpreted and construed accordingly. For purposes of Section 409A, each
installment payment provided under this Agreement shall be treated as a separate
payment. Notwithstanding the foregoing, the Company makes no representations
that the payments and benefits provided under this Agreement comply with or are
exempt from Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by Employee on account of non-compliance with Section 409A.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
date(s) indicated below to be effective on the Effective Date.

 

  CONCURRENT COMPUTER CORPORATION         By: /s/ Derek J. Elder     Derek J.
Elder     President and Chief Executive Officer

 

  May 15, 2017   Date

 

  /s/ Emory O. Berry   EMORY O. BERRY

 

  May 15, 2017   Date

 

 

 

 

EXHIBIT 1

 

Grant
Date  Vesting
Term  Original
Grant   Total
Vested
Shares   Total
Unvested
Shares   Pro
Rata
Factor   Shares
Accelerated   Dividends
Accrued   Dividends
Accelerated  9/4/13  4-Year Pro-Rata   5,487    4,116    1,371    0.932  
 1,277   $2,467.80   $2,299.35  10/30/14  3-Year Cliff   27,000    0    27,000  
 0.911    24,589   $32,400.00   $29,506.80  8/17/15  3-Year Cliff   36,000  
 0    36,000    0.587    21,120   $30,240.00   $17,741.17  9/1/16  3-Year Cliff 
 31,000    0    31,000    0.248    7,700   $11,160.00   $2,772.16            
                                    99,487    4,116    95,371         54,686  
$76,267.80   $52,319.48 

 

 

